Citation Nr: 1410999	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-08 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to November 1, 2012, and in excess of 70 percent thereafter.

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU) prior to November 1, 2012.


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to July 1969.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

In May 2012 and March 2013, the Board remanded the Veteran's claims.  In a November 2012 rating decision, the VA Appeals Management Center (AMC) awarded the Veteran a 70 percent disability rating for his PTSD effective November 1, 2012.  Because the subsequent rating decision awarded a higher rating, but less than the maximum available benefit, the increase granted does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran was also awarded entitlement to TDIU effective November 1, 2012 in the November 2012 rating decision.  The claims currently on appeal were denied in an October 2013 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  Prior to November 1, 2012, the evidence of record demonstrates that the Veteran's PTSD manifested in disability tantamount to occupational and social impairment with deficiencies in most areas.
 
2.  During the entire period under consideration, the Veteran's PTSD is not manifested by total occupational and social impairment, nor have other symptoms on par with the level of this severity been shown.

3.  Prior to November 1, 2012, the Veteran's service-connected disabilities were the following: PTSD, rated as 70 percent disabling; left ear scar, rated as 10 percent disabling; post concussion syndrome with headaches, rated as 10 percent disabling; and foreign body of the lower lip, right thigh scar, right shoulder scar, left thigh scars, left calf scar, and left posterior thigh scar, all rated as noncompensable [zero percent] disabling.  A combined disability rating of 80 percent is in effect.

4.  Prior to March 5, 2009, the competent and probative evidence of record does not support a finding that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.

5.  From March 5, 2009 to October 31, 2012, the competent and probative evidence of record supports a finding that the Veteran's service-connected disabilities, primarily his PTSD, rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an assignment of an initial 70 percent disability rating, and no higher, for the service-connected PTSD prior to November 1, 2012 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  

2.  The criteria for the assignment of a disability rating in excess of 70 percent for the service-connected PTSD from November 1, 2012 forward have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  

3.  Prior to March 5, 2009, the criteria for a total disability rating based on individual unemployability due to service-connected disabilities are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).

4.  From March 5, 2009 to October 31, 2012, the criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for his service-connected PTSD as well as entitlement to TDIU prior to November 1, 2012.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed, and a decision rendered.

Stegall concerns

As alluded to above, in May 2012 and March 2013, the Board remanded these claims and ordered the agency of original jurisdiction (AOJ) to obtain outstanding VA, private, and Social Security Administration (SSA) medical treatment records as well as provide the Veteran with a VA examination for his PTSD and obtain an opinion as to his employability prior to November 1, 2012.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, outstanding VA and SSA medical treatment records have been obtained and associated with the claims folder.  Furthermore, the AOJ has attempted to obtain and associate outstanding private treatment records with the claims folder.  The Veteran was also provided a VA examination for his PTSD in November 2012 and a report of the examination was associated with his claims folder.  Additionally, an opinion as to his employability prior to November 1, 2012 was obtained and associated with his claims folder.  The Veteran's claims were readjudicated following completion of the remand instructions.    

Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  




The Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2013)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete application for benefits, VA is ordinarily required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that he/she is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

Further, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1)  veteran status; (2)  existence of a disability; (3)  a connection between the veteran's service and the disability; (4)  degree of disability; and (5)  effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court also explained that proper notification must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

The Court has also held, however, that VCAA notice is not required under circumstances where a claim for service connection is granted, a rating and an effective date are assigned, and the claimant files an appeal as to the evaluation assigned to that grant.  See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the Court held that, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled").  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claim for an increased rating for his service-connected PTSD essentially fall within this fact pattern.  Prior to the RO's November 2007 grant of service connection for PTSD, the Veteran was notified (by a July 2007 letter) of the evidence needed to establish that underlying issue.  He was also provided information concerning how ratings and effective dates are assigned.  After receiving notice of the award of service connection for this disability here at issue, the Veteran perfected a timely appeal with respect to the rating initially assigned to the grant.  Clearly, no further section 5103(a) notice is required for this increased rating claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103, the record shows that the Veteran has been provided with various communications [including the notice of the November 2007 rating decision, the September 2008 statement of the case (SOC), and the November 2012 and October 2013 supplemental statements of the case (SSOCs)] that contain notice of VA's rating criteria, his appellate rights, a summary of relevant evidence, citations to applicable law, and a discussion of the reasons for the decision made by the agency of original jurisdiction.  In short, the procedural requirements of the law have been satisfied.  No further due process development of notification of this increased rating claim is required.  

With regard to the Veteran's TDIU claim, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in April 2009.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating these claims.  The pertinent evidence of record statements from the Veteran and others, service treatment records, SSA records, as well as VA and private treatment records.  

Also, the Veteran was afforded VA examinations in November 2007, November 2009, and November 2012.  Moreover, in October 2013, a medical opinion was obtained as to the Veteran's employability prior to November 1, 2012.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's PTSD under the appropriate diagnostic criteria.  The Board therefore concludes that these VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board notes that, as indicated above, the Veteran's PTSD claim was remanded in order for private treatment records from G.R., M.S., dated January 22, 2009, January 29, 2009, February 5, 2009, February 12, 2009, and February 26, 2009 to be obtained.  The RO subsequently mailed a letter dated April 2013 to G.R., M.S. requesting these records.  In a response to the RO's letter dated May 2013, G.R., M.S., submitted a copy of an April 2009 private treatment record (which was already of record) and stated that the information in the private treatment record encompasses all issues discussed in the additional sessions, and no new information is available since the Veteran discontinued treatment.  The RO thereafter informed the Veteran of G.R., M.S.'s response in a letter dated June 2013 and informed the Veteran that even though the outstanding private treatment records were requested, it was ultimately his responsibility to ensure that VA received those records.  The Veteran has not since submitted any private treatment records from G.R., M.S.    

Although the absence of the potentially outstanding private treatment records from G.R., M.S. is regrettable, the Board finds that VA adjudication of the appeal may go forward without these treatment records as the RO has made sufficient attempts to obtain these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's duty to assist is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim].  

Under these circumstances, the Board finds that VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

Additionally, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative, who has received all appropriate notifications.  

Accordingly, the Board will proceed to a decision.

Higher evaluation for PTSD

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings").  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  This diagnostic code is deemed by the Board to be the most appropriate because it pertains specifically to the primary diagnosed disability in the Veteran's case-PTSD.  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

100 percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

30 percent: Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

It is noted that the "such symptoms as" language of the diagnostic code listed above means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples need not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2013) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

Staged ratings are currently in effect for the Veteran's PTSD: the disability has been rated as 30 percent disabling prior to November 1, 2012, and 70 percent thereafter.  Even so, VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999). 

The Veteran was afforded a VA examination for his PTSD in November 2007.  He reported that he was divorced in 1995 due to anger problems, and he was not currently dating.  Although he had a daughter, he was not close to her.  He had two work friends, but no close friends.  His activities involved watching sports and the news.  Upon examination, the VA examiner indicated that the Veteran's appearance, psychomotor activity, memory, hygiene, and speech were normal.  The Veteran's affect was constricted, and his mood was "about average," although the Veteran reported crying on the way to the examination.  Orientation, judgment, intelligence, insight, and thought process were unremarkable.  There was no evidence of delusions, hallucinations, inappropriate behavior, or obsessive/ritualistic behavior.  The Veteran reported panic attacks in response to stressful situations.  There was no presence of homicidal thoughts.  The examiner noted a presence of suicidal thoughts, although the Veteran did not have current suicidal ideation, and was a relatively low risk.  His impulse control was poor.  There were no problems with activities of daily living.  The examiner also noted chronic sleep impairment, hypervigilance, and exaggerated startle response.  He further reported that the PTSD causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  He also reported that the Veteran had marked avoidance of thinking about his service in Vietnam and that he has panic attacks associated with intrusive memories.  He also had social detachment based on the absence of close friends.  The examiner further noted that the Veteran PTSD caused reduced reliability and productivity, in particular social detachment.  

The Veteran was afforded a subsequent VA examination in November 2009.  He reported that he was in contact with his daughter and had a good relationship with her.  He also reported that he was participating in substance abuse relapse and anger management group therapy which he reported was effective.  However, he also noted that he continued to not socialize.  He also reported that he retired from his job in March 2009.  Upon examination, the VA examiner indicated that the Veteran's appearance, psychomotor activity, speech, attitude, affect, mood, orientation, thought process, thought content, judgment, intelligence, insight, behavior, memory, impulse control, and hygiene were unremarkable.  Furthermore, he did not evidence delusions, hallucinations, panic attacks, suicidal thoughts, or homicidal thoughts.  He continued to have chronic sleep impairment and was also irritable and had outbursts of anger.  He also avoided crowds and enjoyed spending time in solitary pursuits.  Although the examiner reported that there was total occupational and social impairment due to PTSD signs and symptoms, his rationale was based in part on the Veteran's inability to work due to back pain.

The Veteran was provided another VA examination in November 2012.  He continued to live by himself, although he saw his daughter and grandson every one to two weeks.  He denied other social contacts or activities.  His time was mostly spent "sitting and looking out the window."  The VA examiner reported that the Veteran's PTSD symptoms included depressed mood; anxiety; suspiciousness; panic attacks that occurred weekly or less often; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss; flattened affect; circumstantial, circumlocutory, or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; suicidal ideation; obsessional rituals which interfere with routine activities; and intermittent inability to perform activities of daily living, including maintenance of personal hygiene.  The examiner noted that the other symptoms associated with the Veteran's PTSD included survivor guilt, anergia, anhedonia, fatigue, loss of interest in most activities, irritability, difficulty concentrating, middle night and early morning wakening; fluctuating appetite and weight; intense self-criticism; and recurring, transient suicidal ideation; and recurrent homicidal thoughts.  The Veteran also described doing things in patterns.  The examiner noted that the Veteran was able to manage his financial affairs.  

VA treatment records dated from April 2007 to June 2013 document the Veteran's treatment for his PTSD and associated symptomatology.  These treatment records further document his social withdrawal, hypervigilance, depression, and absence of motivation.  An April 2007 VA mental health evaluation noted his report of hearing voices that sound like a group of people talking, although he could not understand what they are saying.  This last happened more than 10 years ago and he denied suicidal, homicidal, or paranoid ideation at that time.  Moreover, subsequent treatment records note an absence of hallucinations and/or delusional material.  See, e.g., a VA treatment record dated October 2009.  The VA treatment records also indicate normal memory, intelligence, appearance, orientation, insight, and judgment.  See, e.g., a VA treatment record dated May 2010.  An October 2011 treatment record indicated that he had a few close, supportive friends and that he had recently attended a Marine reunion and was planning on going to another reunion in Washington, DC and visit relatives while he was there.  A January 2012 treatment record indicates that his PTSD issues are "significant" and are manifested by grief, sadness, safety, anger, and trust.  Moreover, a June 2009 treatment record indicates that he slept with a gun until it accidentally went off.  VA group therapy records dated in August and September 2009 indicate active participation and interest from the Veteran.  His SSA application dated May 2009 further documents his social withdrawal, anger, paranoia, and depression.  

The Board also notes that a private treatment record from G.R., M.S. dated April 2009 documents the Veteran's treatment for PTSD.  The Veteran indicated a relationship with his daughter and grandchild.  However, he continued to indicate a desire to have an emotionally close and satisfying relationship with at least one other person.  He reported isolation, depression, loneliness, and episodes of rageful outburst as well as hypervigilance, anxiety, and self-protective behavior.  He also noted that it had been a year since he had suicidal ideation.  Upon examination, G.R., M.S. noted flattened affect, depressed mood, sleep impairment, difficulty focusing and concentrating, flashbacks.    

The Board also acknowledges a statement from the Veteran's sister dated February 2008 which notes the Veteran's depression since his service in Vietnam as well as a statement from his former co-worker, who noted that the Veteran did not socialize with anyone, had a very short temper, and had difficulty handling pressure or stressful situations at work.  His former supervisor also submitted statements dated in March 2008 and May 2009 which document his impulse control, general behavior, anxiety, and sleep impairment.     

Based on the evidence of record, the Board finds that the Veteran is entitled to a 70 percent disability rating for his PTSD prior to November 1, 2012.  In this regard, the Board notes that the Court of Appeals for the Federal Circuit (Federal Circuit) recently held in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) that "in the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

The Board finds that the impact of the Veteran's PTSD on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 70 percent rating.  See 38 C.F.R. § 4.7 (2013).  Criteria for the assignment of a 70 percent rating, which have arguably been met or approximated include suicidal ideation, near-continuous panic or depression, impaired impulse control, and difficulty adapting to stressful circumstances.  Furthermore, although the Veteran reported in an October 2011 VA mental health evaluation that he has a few close friends, the remainder of evidence during the period under consideration continuously documents his social isolation and withdrawal.  As such, the Board finds that in resolving the benefit of the doubt in the Veteran's favor, he suffers from an inability to establish and maintain effective relationships.  These symptoms are therefore more congruent with the assignment of a 70 percent disability rating.  As such, the Board concludes that an increased rating of 70 percent is warranted prior to November 1, 2012.  See 38 C.F.R. § 4.7 (2013).

The Board has also determined that the criteria approximating a 100 percent rating for any portion of the appellate period (to include the period since November 2012) have not been met.  While the Board recognizes that the Veteran's PTSD traits affect his functioning, the lay and medical evidence of record does not demonstrate both total occupational and social impairment.  As discussed above, although the November 2009 VA examiner indicated that there was total occupational and social impairment due to PTSD signs and symptoms, his rationale was based in part on the Veteran's inability to work due to back pain.  Pertinently, there is no other opinion that indicates the Veteran suffers from total occupational and social impairment due to PTSD.  Indeed, the November 2012 VA examiner opined that the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

Additionally, although the November 2012 VA examiner documented intermittent inability to perform activities of daily living, the evidence does not demonstrate symptoms such as gross impairment in thought process or communication; persistent delusions or hallucinations; disorientation to time or place; grossly inappropriate behavior, persistent danger of hurting self or others; or memory loss for names of close relatives or own name; or other symptoms on a par with the level of severity exemplified in these manifestations.  As such, the Board finds that the record as a whole does not support the existence of symptoms such that there is total occupational and social impairment.

The Board further notes that as indicated above, the evidence of record reflects that the Veteran has symptomatology including sleep impairment, depressed mood, intrusive thoughts, feelings of isolation, and hypervigilance.  See Mauerhan, supra.  These symptoms are fully contemplated in the assigned evaluation.  However, the Board finds that such symptoms do not more nearly approximate a 100 percent rating as they are not of such a severity or frequency to result in total occupational and social impairment.

The Board also observes that the Veteran has been assigned GAF scores between 45 and 55, which indicate serious to moderate impairment with a GAF of 50 at his recent VA examination.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter, supra.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Given the actual psychiatric symptoms shown in this case, the Board finds that level of overall psychiatric impairment is shown to be consistent with a 70 percent rating. 

Based on all of the above, the Board finds that a 70 percent disability rating for the Veteran's PTSD is warranted during the entire period under consideration.  

It is noted that the Board has considered all psychiatric signs and symptoms in reaching the above conclusion. See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected psychiatric disorder is inadequate.  Here, the Veteran's service-connected psychiatric disorder is manifested by psychiatric signs and symptoms including irritability, depressed mood, suicidal thoughts, depression, panic attacks, flattened affect, disturbances of motivation and mood, inability to establish and maintain effective relationships, impaired impulse control and chronic sleep impairment.  These signs and symptoms ultimately result in occupational and social impairment with deficiencies in most areas.  The Diagnostic Code in the rating schedule for mental disorders provides disability ratings commensurate to the Veteran's symptoms.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted. 

Entitlement to TDIU prior to November 1, 2012

As was discussed in the March 2013 Board remand, in May 2009, the Veteran submitted a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, wherein he wrote that the cause of his unemployability was "PTSD."  See item # 6.  In other words, he did not attribute the unemployability to any other service-connected disability or disabilities.  In May 2012, the Board therefore considered a claim for TDIU raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (ruling that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted).  In the above-referenced November 2012 rating decision, the RO granted this claim effective November 1, 2012.  However, the Veteran's claim of entitlement to TDIU prior to November 1, 2012 remains pending as part and parcel of his claim for an initial increased rating for the service-connected PTSD.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a  substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v.  Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2013).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  See Moore, 1 Vet. App. at 359.
A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating  agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a)  (2013).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2013).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

As was discussed above, TDIU may be awarded on a schedular or extraschedular basis.  In this case only the schedular basis need be considered.

The Veteran's service-connected disabilities prior to November 1, 2012 are:  PTSD, rated as 70 percent disabling; left ear scar, rated as 10 percent disabling; post concussion syndrome with headaches, rated as 10 percent disabling; and foreign body of the lower lip, right thigh scar, right shoulder scar, left thigh scars, left calf scar, and left posterior thigh scar, all rated as noncompensable [zero percent] disabling.  

The Veteran's combined disability rating is at least 70 percent, with one of his disabilities being 70 percent disabling.  Therefore, the service-connected disabilities meet the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2013).  

There is only one medical opinion of record as to whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation prior to November 1, 2012.  Specifically, a VA opinion was obtained as to the Veteran's employability in September 2013.  However, at that time, the VA examiner could not render an opinion without resort to speculation as he had not yet examined the Veteran.  However, in October 2013, the Veteran was afforded a VA examination, and after examination of the Veteran and consideration of his medical history, the examiner opined that prior to November 1, 2012, the Veteran's PTSD more likely than not substantially interfered with his ability to sustain gainful employment.  The examiner's rationale for his conclusion was based on his finding that the Veteran had a lengthy history of losing jobs primarily because of interpersonal conflicts with both coworkers as well as with supervisors.  He further noted the Veteran's report that the Veteran had estimated over the course of his work history since discharge from service that he had held over 70 jobs.  He was fired from four of these jobs and resigned from the others.

The October 2013 opinion rendered by the VA examiner was based on a thorough examination of the Veteran and consideration of the Veteran's medical history and current condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

Furthermore, the Veteran's former supervisor reported in a May 2009 statement, that he had discussions with the Veteran concerning his behavior on the job, attitude, and other issues.  He also expressed concern with respect to the Veteran's general behavior at work and at meetings with himself and co-workers.  He noted a marked change in the Veteran's behavior and attitude in the prior 5 years and suggested that the Veteran take advantage of mental health counseling.  He recently had to counsel the Veteran concerning his display of anger in public toward citizens and his co-workers.  The Veteran also reported to him that he was not sleeping and suffering from anxiety.  He also indicated that he had fallen asleep on the way to work, ran off the road, and damaged his truck.  Ultimately, it was decided that it would be in the best interest of everyone if the Veteran retired due to physical and emotional disabilities.  The supervisor did not believe that the Veteran would be considered for reemployment with the county at that time.  

Thus, the competent and probative evidence of record indicates that prior to November 1, 2012, the Veteran was not able to maintain substantial and gainful employment due to his service-connected PTSD.  The Board emphasizes, however, that the Veteran stated at the November 2009 VA examination that he retired in March 2009 from the county where he did park maintenance work.  Indeed, he reported on his May 2009 claim for TDIU that the date he last worked full-time was on March 4, 2009.  His former employer reported the same information.

Based on the above analysis, the Board therefore concludes that a grant of TDIU is warranted under 38 C.F.R. § 4.16(a) effective March 5, 2009.  A grant of TDIU benefits before that date is not warranted as the record reflects that the Veteran, despite having occupational difficulty as a result of his service-connected disabilities, remained employed.  

In conclusion, for the reasons and bases expressed above, the Board finds that the Veteran's claim of entitlement to TDIU is warranted on a schedular basis from March 5, 2009.  The benefit sought on appeal is accordingly granted to this extent. 


ORDER

Entitlement to an initial 70 percent disability rating for PTSD prior to November 1, 2012 is granted, subject to the laws and regulations governing monetary awards.

Entitlement to a disability rating in excess of 70 percent for PTSD is denied.

Entitlement to TDIU prior to March 5, 2009 is denied.

Entitlement to TDIU from March 5, 2009 to October 31, 2012 is granted, subject to the laws and regulations governing monetary awards.




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


